RESOLUCIÓN
El 30 de julio de 2014, la Sra. Natasha Cardona López compareció ante este Tribunal mediante un recurso de cer-tiorari y una moción en auxilio de jurisdicción. En síntesis, la señora Cardona López solicitó que revisáramos una Re-solución dictada por el Tribunal de Apelaciones en la que se denegó la expedición de un recurso de certiorari que ésta presentó ante ese foro. Así las cosas, el 5 de septiembre de 2014, declaramos “ha lugar” la Moción en Auxilio de Juris-dicción y expedimos el recurso de certiorari en cuestión.
Luego de haber evaluado con detenimiento el expe-diente del caso de epígrafe, este Tribunal anula el auto ex-pedido y devuelve el caso al Tribunal de Primera Instancia para la continuación de los procedimientos.
Lo pronunció, manda el Tribunal y certifica el Secreta-rio del Tribunal Supremo. La Juez Asociada Señora Rodrí-guez Rodríguez emitió un Voto particular de conformidad, *514al que se unieron la Jueza Presidenta Oronoz Rodríguez y el Juez Asociado Señor Estrella Martínez. El Juez Asociado Señor Rivera García estuvo conforme e hizo constar la ex-presión siguiente:
Aunque soy del criterio que, en términos generales, una vez un caso es expedido por este Tribunal lo que procede es su resolución en los méritos ya sea para confirmar o revocar al tribunal recurrido, debo expresar mi conformidad con la pre-sente anulación en la medida que la consecuencia indirecta de esta acción es la confirmación de un dictamen cuyo resultado considero correcto. Al respecto, entiendo que el Tribunal de Apelaciones no erró al denegar el recurso de certiorari presen-tado por la Sra. Natasha Cardona López. Ahora bien, es im-portante aclarar que más allá de las improcedentes expresio-nes en los méritos que emitió el Tribunal de Apelaciones en su resolución denegatoria, la realidad es que el único dictamen sustantivo válido en el presente caso relacionado a la proce-dencia de la acusación contra la señora Cardona López por el delito de agresión sexual en la modalidad de penetración pene-vagina, al amparo del Art. 142(h) del Código Penal de 2004 (33 LPRA sec. 4770(h)) (ed. 2010), es el notificado por el Tribunal de Primera Instancia el 1 de abril de 2014. Por lo tanto, los procedimientos de este caso deberán continuar conforme a lo allí determinado por el foro primario y no según lo establecido por el Tribunal de Apelaciones en su resolución denegatoria.
El Juez Asociado Señor Martínez Torres disintió e hizo constar las expresiones siguientes, a las que se unieron la Jueza Asociada Señora Pabón Charneco y el Juez Asociado Señor Kolthoff Caraballo:
En vista de que el Tribunal opta por anular el recurso de certiorari en vez de atenderlo en los méritos, disiento. En cam-bio, expediría el auto y concluiría que la acusación que pesa contra la peticionaria por agresión sexual a su hijo, en la mo-dalidad de penetración pene-vagina, no procede debido al len-guaje que utilizó el legislador al tipificar ese delito en el Có-digo Penal de 2004, infra.
En primer lugar, al igual que la Juez Asociada Señora Ro-dríguez Rodríguez, me parece que el Tribunal de Apelaciones se extralimitó al “ordenar la continuación de los procedimien-tos de conformidad con lo [...] expuesto” en su Resolución, sin haber expedido el auto de certiorari solicitado por la peticionaria. Apéndice de la Petición de certiorari, pág. 140. Por esa razón, considero que el foro apelativo intermedio actuó *515sin jurisdicción al negarse a expedir el auto y, simultánea-mente, modificar la determinación del Tribunal de Primera Instancia.
En segundo lugar, considero que el Derecho no favorece el resultado sustantivo al que llegó el Tribunal de Primera Ins-tancia, que continúa vigente y bajo el cual se juzgará a la peticionaria Cardona López. El Art. 142 del derogado Código Penal de 2004 (33 LPRA see. 4770) (ed. 2010), requería que el autor de una agresión sexual llevara a cabo “una penetración sexual” en la víctima del delito. El delito establecía, en lo per-tinente, lo siguiente:
“Artículo 142. Agresión sexual. Toda persona que lleve a cabo una penetración sexual, sea vaginal, anal, orogenital, digital o instrumental, en cualquiera de las circunstancias que se expo-nen a continuación incurrirá en delito grave de segundo grado:
[[Image here]]

(h) Si el acusado tiene una relación de parentesco con la víctima, por ser ascendiente o descendiente, por consanguini-dad, adopción o afinidad, o colateral por consanguinidad o adopción hasta el tercer grado”.

“Lleve a cabo una penetración” es lo mismo que decir “penetre”. Una interpretación distinta del artículo bajo análisis quebrantaría el principio de legalidad que recogía el Art. 2 del Código Penal de 2004 (33 LPRA see. 4630) (ed. 2010), y la pro-hibición de delitos por analogía que establecía el Art. 3 del Có-digo Penal de 2004 (33 LPRA see. 4631) (ed. 2010). Por esa razón, y al igual que el Tribunal de Apelaciones, me parece que la composición gramatical del Art. 142 del Código Penal de 2004, supra, obliga a concluir que “el que penetra una vagina es el sujeto activo y quien es penetrado [...] es el sujeto pasivo y víctima del delito”. Sentencia del Tribunal de Apelaciones, págs. 15-16, en Apéndice de la Petición de certiorari, págs. 124-125. Por lo tanto, “tal y como estaba redactado el Art. 142 [del] Có-digo Penal de 2004, urna mujer no puede cometer el delito de agresión sexual en la modalidad de penetración pene vagina”, íd., pág. 21, en Apéndice de la Petición de certiorari, pág. 130.
No me persuade la tesis de la Procuradora General. Ella sos-tiene que al incorporarse en el Art. 142, supra, la frase “[t]oda persona que lleve a cabo una penetración sexual”, el legislador incluyó como sujeto activo en el delito de agresión sexual, mo-dalidad vaginal, al sexo femenino. Apéndice de la Petición de certiorari, pág. 124. Ciertamente, el sexo femenino puede come-ter ese delito en las modalidades orogenital, digital o instrumental. Sin embargo, de los hechos imputados en las acu-saciones se desprende que es físicamente imposible, en térmi-nos anatómicos, que la acusada cometiera una agresión sexual contra su hijo, en la modalidad penetración pene-vagina. Res-*516petuosamente, entiendo que una interpretación contraria no es compatible con la redacción expresa del Art. 142, supra, que cataloga a la persona penetrada como “víctima” y no como “au-tora” del delito. Al aplicar el principio de legalidad y la prohibi-ción de crear delitos por analogía, entiendo que bajo los hechos imputados procede acusar a la Sra. Natasha Cardona López por violar el Art. 144 del Código Penal de 2004 (actos lascivos), 33 LPRA see. 4772 (ed. 2010), que es un delito menor incluido en el delito de agresión sexual.
Comprendo la preocupación de que en este caso, lamentable, la madre peticionaria fue quien propició los hechos, pero nues-tra labor como jueces no es resolver a favor de la postura que nos resulte más simpática y contra la que nos parezca abominable. Nuestro trabajo es resolver conforme al Derecho. En una socie-dad de ley y orden, el texto de los estatutos es el límite a la discreción judicial. El hecho de que en el Código Penal de 2004 el legislador no tipificara como delito los hechos específicos ante nuestra consideración no puede dar lugar a que desde el es-trado pretendamos castigar esa conducta. La Constitución que juramos defender nos prohíbe actuar de esa forma. Si los legis-ladores querían plasmar en el texto de la ley lo que propone la Procuradora General, la realidad es que no lo lograron. Escri-bieron otra cosa y el Derecho no permite que una persona de inteligencia ordinaria tenga que recurrir a interpretaciones gramaticales ingeniosas para conocer qué conducta está prohi-bida por la ley. Adviértase que en el campo penal, este tipo de error o descuido en la redacción de los estatutos no es susceptible de que la Rama Judicial lo subsane. Le corresponde exclu-sivamente a las otras dos ramas de gobierno atender esa situación.
De hecho, un análisis del actual Código Penal de 2012, según enmendado, demuestra que el legislador corrigió ese vacío para este tipo de escenario. En particular, la redacción del Art. 130 del Código Penal de 2012, según enmendado, 33 LPRA see. 5191, incluye una nueva modalidad del delito de agresión sexual mediante la “provocación” de la penetración, la cual, muy bien, podría ser aplicable a hechos similares a los que hoy están ante nuestra consideración. Además, el Art. 131 de ese Código, 33 LPRA see. 5192, prohíbe el incesto como un delito indepen-diente al de agresión sexual. Un estudio del texto nuevo de ese delito revela que el legislador responsabilizó a las dos partes que consientan al acto sexual y dejó atrás la concepción de que bajo ese delito siempre hay un “agresor” y una “víctima”. Por esa razón, ese delito está redactado en plural y no en singular, como la gran mayoría de los delitos que contiene la parte especial del Código Penal. No obstante, estas nuevas tipificaciones *517no son las que se desprenden del lenguaje del Código Penal de 2004 y nosotros no podemos alterarlo para equipararlo al del Código Penal vigente.
Por todo lo anterior, disiento respetuosamente.
El Juez Asociado Señor Feliberti Cintrón se inhibió. El Juez Asociado Señor Colón Pérez no intervino.
(Fdo.) Juan Ernesto Dávila Rivera Secretario del Tribunal Supremo
Voto particular de conformidad emitido por
la Juez Aso-ciada Señora Rodríguez Rodríguez,
al que se unen la Jueza Presidenta Oronoz Rodríguez y el Juez Asociado Señor Estrella Martínez.
Estoy conteste con la Resolución que hoy emite este Tribunal. Ello, pues considero que el Tribunal de Apelacio-nes actuó correctamente al denegar la expedición del re-curso de certiorari que presentó la Sra. Natasha Cardona López ante ese foro. No obstante, me veo forzada a emitir estas expresiones porque considero que el foro apelativo intermedio se extralimitó en sus expresiones, según reco-gidas en la Resolución emitida. El auto de certiorari pre-sentado no se expidió. Siendo ello así, discutir y resolver los méritos del recurso presentado, e impartir instrucciones al foro primario para que continúe con los procesos de acuerdo a lo “resuelto” es improcedente.
I
La controversia ante nuestra consideración se originó durante el trámite de un procedimiento penal que pende en contra de la señora Cardona López por la comisión del delito de agresión sexual, en la modalidad de penetración pene-vagina, al amparo del Artículo 142(h) del Código Penal de 2004 (33 LPRA sec. 4770(h) (ed. 2010)).
*518Presentadas las acusaciones correspondientes, la señora Cardona López solicitó su desestimación mediante una Moción de Desestimación al Amparo de la Regla 63(a) y (p) de Procedimiento Criminal. En síntesis, argüyó que, como era mujer, ésta no podía cometer el delito de agresión sexual en la modalidad imputada. Ello, puesto que ésta figu-raba como sujeto pasivo en el contexto de un delito donde sólo es imputable el sujeto activo, a saber, aquella persona que lleve a cabo una penetración sexual.
El 1 de abril de 2014, el Tribunal de Primera Instancia notificó una Resolución en la que denegó la referida moción. En particular, el foro primario determinó que el delito, en la modalidad imputada, se podía configurar in-distintamente del sexo del sujeto activo.
Inconforme, la señora Cardona López presentó ante el Tribunal de Apelaciones dos (2) recursos de certiorari que, eventualmente, fueron consolidados. El 3 de junio de 2014, el foro apelativo intermedio notificó una extensa Resolu-ción en la cual se negó a expedir los recursos presentados. No obstante ello, ese foro consignó en la Resolución una elaborada discusión de Derecho en la que, en síntesis, con-cluyó que una mujer no puede cometer el delito de agresión sexual en la modalidad de penetración pene-vagina. Ahora bien, determinó, por otro lado, que la mujer podría ser co-autora o partícipe del delito. A esos efectos, el foro apela-tivo intermedio denegó la expedición del recurso de certio-rari mas le ordenó al foro primario que continuara con los procedimientos “de conformidad” con lo expuesto en la Resolución. En otras palabras, y como adelantamos, el Tribunal de Apelaciones no expidió el auto pero resolvió en los méritos la controversia planteada ante sí por la señora Cardona López.
Tras la denegatoria de una solicitud de reconsideración presentada por la señora Cardona López en el Tribunal de Apelaciones, ésta acudió oportunamente ante este Foro mediante un recurso de certiorari acompañado de una mo-*519ción en auxilio de jurisdicción. El 5 de septiembre de 2014, declaramos “ha lugar” la referida moción y expedimos el auto ante nuestra consideración.
I—i HH
En primer lugar, soy del criterio que la peticionaria puede, en efecto, cometer el delito que se le imputa, a saber, agresión sexual en su modalidad pene-vagina. Basta con un estudio meramente gramatical y semántico de las palabras utilizadas en la tipificación de este delito para así concluirlo. Después de todo, el propio Código Penal, en su Artículo 13, nos obliga a ello al disponer que "[1] as palabras y frases se interpretarán según el contexto y el significado sancionado por el uso común y corriente”. 33 LPRA see. 4641 (ed. 2010).
El Artículo 142 del Código Penal de 2004, dispone, en lo pertinente, que “[t]oda persona que lleve a cabo una pene-tración sexual, sea vaginal [...] incurrirá en delito grave de segundo grado severo”. 33 LPRA see. 4770 (ed. 2010). Nó-tese, en primer lugar, que la referida disposición penal no utiliza el verbo “penetrar” —el cual, dicho de un cuerpo, sí supone introducirse en otro—, sino que, en cambio, opta por la locución verbal genérica “llevar a cabo”, la cual sig-nifica, entre otras acepciones irrelevantes al caso que nos ocupa, “ejecutar” o “concluir” algo. Asimismo, es menester señalar que en la disposición penal en controversia tam-poco se utiliza el presente del subjuntivo del verbo “pene-trar” —que “penetre”—, el cual ineludiblemente remitiría al sujeto activo de la penetración, es decir, “al que penetra”. De hecho, cabría pensar que, en consideración a lo anterior, el legislador optó por referirse al acto de pene-tración justamente a través del sustantivo “penetración”, el cual engloba no sólo el acto de penetrar, sino también su efecto. Véase la definición de “penetración” en: Diccionario de la lengua española, Edición del Tricentenario, http:// *520dle.rae.es/?id=SSVC3mY (“Acción y efecto de penetrar”). Así, en vista de lo anterior, es innegable que la tipificación del delito de agresión sexual en el Código Penal de 2004 permite que éste se le impute tanto a un hombre como a una mujer, en la medida en que ambos pueden llevar a cabo una penetración sexual, en tanto ésta se refiere, en su acepción más elemental, a la acción y al efecto de penetrar.
Por otro lado, según adelanté, considero que el Tribunal de Apelaciones se extralimitó cuando ordenó al foro prima-rio que continuara con los procedimientos según lo dis-puesto en su Resolución. Ello, habida cuenta de que ese foro se negó a expedir el auto de certiorari presentado. Es-timo que, ante esta situación, el Tribunal de Apelaciones nunca tuvo ante su consideración los méritos de los plan-teamientos esgrimidos por la peticionaria. En consecuen-cia, sus expresiones en torno al derecho aplicable al caso son por demás superfluas. Igualmente, su orden al foro pri-mario para que continuara con los procedimientos acorde a lo dispuesto en su Resolución es claramente improcedente.
Cabe señalar que la denegatoria de un recurso de cer-tiorari no prejuzga los méritos de la controversia que en éste se plantea. Véase 16B Wright, Miller and Cooper, Federal Practice and Procedure: Jurisdiction and Related Matters Sec. 4004.1, pág. 42 (3ra ed. 2012). A esos efectos, en varias ocasiones este Tribunal ha determinado que
[...] una resolución denegatoria de un auto de certiorari no im-plica posición alguna del Tribunal respecto a los méritos de la causa sobre la cual trata dicho recurso; esto es, urna resolución de este Tribunal declarando “no ha lugar” a un recurso de cer-tiorari no resuelve implícitamente cuestión alguna contra el pe-ticionario a los efectos de cosa juzgada. La resolución denegato-ria simplemente es índice de la facultad discrecional de este Tribunal para negarse a revisar, en determinado momento, una decisión emitida por un tribunal de instancia. Núñez Borges v. Pauneto Rivera, 130 DPR 749, 755-756 (1992). Véanse, además: Sucn. Andrades v. Sosa, 45 DPR 732 (1933); Pueblo v. Carrión Rivera, 111 DPR 825 (1981). Véase, además, Maryland v. Baltimore Radio Show, 338 US 912, 919 (1950).
*521Ciertamente, este principio aplica de igual forma en aquellas instancias donde el Tribunal de Apelaciones se niega a expedir un recurso de certiorari. Véase J.A. Cuevas Segarra, Práctica procesal puertorriqueña: práctica apelati-va—Análisis del Reglamento del Tribunal de Circuito de Apelaciones, 2da ed. rev., San Juan, Pubs. JTS, 1995, pág. 24.
Cuando un caso de naturaleza discrecional llega ante nuestra consideración o ante la consideración del foro ape-lativo intermedio, sus méritos sólo pueden ser atendidos cuando expedimos ese auto discrecional. De no expedirse, no abrimos las puertas del Tribunal, es decir, no asumimos jurisdicción sobre los méritos de los planteamientos de las partes. Por lo tanto, no podemos considerar y resolver los planteamientos del recurso no expedido. Es precisamente por ello que el “no ha lugar” o la denegatoria a expedir (que no es otra cosa que un “no ha lugar” con otro nombre) no pueden interpretarse, de manera alguna, como que expre-san algún criterio respecto a los méritos del recurso presentado. Ello pues, sustantivamente, no hemos pasado juicio sobre éste. Se trata, a fin de cuentas, de lo que pode-mos catalogar como una ficción jurídica. Al no ejercer nues-tra discreción para atender un recurso de certiorari, no ad-quirimos “jurisdicción” sobre la controversia sustantiva planteada en ese recurso pues las puertas del Tribunal per-manecen cerradas. Siendo ello así, cualquier expresión que resuelva los méritos del caso es inconsecuente y es, igual-mente, improcedente ordenarle al foro a quo que continúe con los procedimientos acorde con lo “expresado” por el foro apelativo.
Reiteramos que, en este caso, el Tribunal de Apelaciones resolvió los méritos de la controversia ante su considera-ción al concluir que una mujer no puede cometer el delito que se imputa en este caso. Determinó, además, que aun cuando no pueda cometer el delito, muy bien podría ser coautora o partícipe del delito, por lo que ordenó que los procedimientos en instancia continuaran conforme lo ex-*522presado en su Resolución. Acorde a lo que hemos expre-sado, estas expresiones no tienen valor vinculante alguno. Por ende, estos pronunciamientos no tienen ningún efecto legal sobre el foro primario y los procedimientos que allí se ventilarán.
i—I HH
En vista de lo anterior, reitero mi conformidad con la Resolución emitida por este Tribunal. A su vez, recalco que la determinación de este Tribunal se limita a anular el auto y desestimar el recurso de certiorari presentado por la se-ñora Cardona López. Así, la Resolución que dictamos no avala la orden que incorrectamente consignó el foro apela-tivo intermedio en la parte dispositiva de su Resolución, ni evidentemente los planteamientos sustantivos allí discutidos.